UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7338


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RODNEY WAYNE BARNES, a/k/a C,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Charlottesville. Norman K. Moon, Senior District Judge. (3:10-cr-00032-NKM-1)


Submitted: March 18, 2021                                         Decided: March 22, 2021


Before WILKINSON and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Rodney Wayne Barnes, Appellant Pro Se. Christopher R. Kavanaugh, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rodney Wayne Barnes appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Upon review of the

record, we conclude that the district court did not abuse its discretion in denying Barnes’

motion. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020) (stating

standard). Accordingly, we affirm for the reasons stated by the district court. United States

v. Barnes, No. 3:10-cr-00032-NKM-1 (W.D. Va. Sept. 2, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2